DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 6/4/2019.  An initialed copy is attached to this Office Action.
Drawings
The drawings were received on 6/4/2019.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US 10, 754, 232) in further view of She et al., (US 2019/0257984 A1).
With respect to Claim 1, Chen et al., teach a diffractive optical element (DOE) (33, Figure 1) comprising: a transparent non-conductive base (330, Figure 1); a transparent conductive layer (34 and 160, Figure 1) disposed on the transparent non-conductive base (see Figure 1); wherein the transparent conductive layer has a periodical pattern of thickness (160 is a raised portion of 34, Figure 3) for diffracting light (light emitting element 20, Figure 1; see also column 3, lines 23-27); wherein a first end (where 34 is connected to one of the optical lenses 33, Figure 1) of the transparent conductive layer (34, Figure 1) is electrically connected to a first terminal (column 3, lines 23-27) of a resistance monitor (17, Figure 1; see also column 3, lines 21-35), and a second end (where 34 is connected to another one of the optical lenses 33, Figure 1) of the transparent conductive layer is electrically connected to a second terminal (column 3, lines 21-35) of the resistance monitor; wherein the resistance monitor constantly monitors a resistance (compares the detected optical power with a normal value and can adjust the amount of power supplied, column 3, lines 21-35) of the transparent conductive layer during an operation comprising diffracting a laser beam (20, Figure 1; see also column 2, lines 42-48); 
Chen et al., fail to teach wherein the transparent conductive layer is made of conductive polymers.
She et al., teach an electrically-variable optical device includes a planar optical element (abstract) wherein the transparent conductive layer is made of conductive polymers (transparent conducting polymers, ¶ [0112]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chen et al., having the DOE with the teachings of She et al., having conductive polymers (transparent conducting polymers, ¶ [0112]) for the purpose of transmittance of visible light and an ability to conduct sufficient electricity to actuate, ¶ [0112].
With respect to Claim 2, Chen et al., further teach wherein the operation comprising diffracting a laser beam (one or more diffraction optical lens 33 is arranged in a light path of the collimating lens 32, column 3, lines 7-8) is terminated (disposed on the supporting plates 319, column 3, lines 9-11) when the resistance monitored changes (when power of the light beam exceeds a predetermined value, the electrical resistance of 34 is changed, column 3, lines 29-35) from a value of a resistance of the transparent conductive layer measured (the value of the change in resistance is transmitted to the monitoring control unit 17. The monitoring control unit 17 can adjust amount of power or shut off power supplied to the light emitting element 20, column 3, lines 31-35) prior to including the DOE in a product (100, Figure 1).
With respect to Claim 3, Chen et al., teach the DOE of claim 1.
Chen et al., fail to teach wherein the conductive include Polythiophene, Polyaniline, Polypyrrole, Polyacetylene, and Polyethyne.
She et al., teach an electrically-variable optical device includes a planar optical element (abstract) wherein the transparent conductive layer is made of conductive polymers (transparent conducting polymers, ¶[0112]) wherein the conductive include Polythiophene, Polyaniline, Polypyrrole (transparent conducting polymers include Polypyrrole, ¶[0112]), Polyacetylene, and Polyethyne.
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chen et al., having the DOE with the teachings of She et al., having conductive polymers (transparent conducting polymers, ¶ [0112]) for the purpose of transmittance of visible light and an ability to conduct sufficient electricity to actuate, ¶ [0112].
With respect to Claim 5, Chen et al., further teach a first pad (one of 160, Figure 1) mounted to a first end of the transparent conductive layer and a second pad (another one of 160, Figure 1) mounted to a second end of the transparent conductive layer for electrically connecting to the resistance monitor.
With respect to Claim 6, Chen et al., further teach wherein the transparent conductive layer has a 2D periodical pattern of thickness (160 is a raised portion of 34, Figure 3) for diffracting light.
With respect to Claim 7, Chen et al., further teach wherein the transparent conductive layer has a 1D periodical pattern of thickness (34 includes flat portions, Figure 3) for diffracting light.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US 10, 754, 232) in view of She et al., (US 2019/0257984 A1) and in further view of Park et al., (US 11, 009, 634  B2).
With respect to Claim 4, Chen et al., in view of She et al., teach the DOE of claim 1.
Chen et al., in view of She et al., fail to teach the transparent conductive layer is formed by a nano-imprint lithography process.
Park et al., teach a structural color filter (title and abstract) comprising a transparent conductive layer is formed by a nano-imprint lithography process (column 10, lines 33-39).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chen et al., in view of She et al., having the DOE with the teachings of Park et al., having the transparent conductive layer formed by a nano-imprint lithography process for the purpose of having the layer formed via one patterning process, column 10, lines 33-39.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US 10, 754, 232) in view of She et al., (US 2019/0257984 A1), and in further view of Chen et al., (US 2019/0056217 A1).
With respect to Claim 8, Chen et al. (‘232), in view of She et al., teach the DOE of claim 1.
Chen et al. (‘232), in view of She et al., fail to teach wherein the DOE is for producing structured light for 3D imaging.
Chen et al., (‘6217) teach a three dimensional image measurement system (title and abstract) wherein the DOE (112, Figure 1) is for producing structured light (structural light beam SL is projected to a target object 910 (3D object) to form a structured light pattern, ¶[0016]) for 3D imaging (¶[0016]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Chen et al. (‘232) in view of She et al., having the DOE with the teachings of Chen et al., (‘6217) having the structured light for a 3D image for the purpose of measuring the 3D image of a target object, ¶ [0003].
Allowable Subject Matter
Claims 9-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 9, though Chen et al., discloses “a diffractive optical element (DOE) (33, Figure 1) comprising: a first part comprising: a first transparent non-conductive base (330, Figure 1); a first transparent conductive layer (34 and 160, Figure 1) disposed on the first transparent non-conductive base; wherein the first transparent conductive layer has a periodical pattern of thickness for diffracting light;” and She et al., disclose “a planar optical element (abstract) wherein the transparent conductive layer is made of conductive polymers (transparent conducting polymers, ¶[0112]);” Chen et al., in view of She 
With respect to claims 10-19, these claims depend on claim 9 and are allowable at least for the reasons stated supra

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al., (US 10, 754, 232) 
She et al., (US 2019/0257984 A1) 
Park et al., (US 11, 009, 634 B2)
Chen et al., (US 2019/0056217 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872